                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                     SOUTHEASTERN DIVISION

HOSEA L. ROBINSON,                                        )
                                                          )
           Plaintiff,                                     )
                                                          )
     v.                                                   )         No. 1:19CV99 SPM
                                                          )
STATE OF MISSOURI, et al.,                                )
                                                          )
           Defendants.                                    )
                                                          )

                               OPINION, MEMORANDUM AND ORDER

          Plaintiff has filed a notice of appeal but has failed to pay the statutory filing fee.

Consequently, the Court will order plaintiff to pay the full $505 filing fee. Additionally, the Court

notes that plaintiff may not proceed in forma pauperis on appeal, because he has incurred more than

three "strikes" pursuant to 28 U.S.C. § 1915(g). 1 Plaintiff’s assertions that he wishes to bring a class

action on behalf of all “chronically ill, disabled [inmates] under the equal protection clause of the

14th Amendment” does not qualify as imminent danger at the time of the filing of the complaint

such that he should be exempted from the three strikes provision of the statute.

          Accordingly.

          IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on appeal

[Doc. #16] is DENIED.

          IT IS FURTHER ORDERED that within thirty (30) days from the date of this Order,

plaintiff shall pay to this Court the full $505 fee for filing an appeal. Plaintiff is instructed to make

his remittance payable to "Clerk, United States District Court," and to include upon it: (1) his

1
 See Robinson v. City of St. Louis Division of Corrections, et al., No. 4:16-cv-1535-RWS (E.D. Mo. Dec. 30, 2016);
Robinson v. State of Missouri, No. 4:18-cv-114-RLW (E.D. Mo. Jan. 29, 2018); Robinson v. State of Missouri, et al., No.
4:18-cv-1225-JAR (E.D. Mo. Oct. 24, 2018); and Robinson v. State of Missouri et al., No. 1:18-cv-297-NCC (E.D. Mo.
Apr. 23, 2019).
name; (2) his prison registration number; (3) the case number; and (4) that the remittance is for the

appeal of the instant action.

       IT IS FURTHER ORDERED that plaintiff shall file any future document or pleadings in

connection with his appeal directly with the United States Court of Appeals for the Eighth Circuit.

       IT IS FURTHER ORDERED that the portion of the Memorandum and Order entered on

June 28, 2019 originally granting plaintiff’s motion to proceed in forma pauperis is VACATED as

plaintiff is subject to the three strikes provision of 28 U.S.C. § 1915(g).

       Dated this 1st day of October, 2019.


                                                    __________________________________
                                                       HENRY EDWARD AUTREY
                                                    UNITED STATES DISTRICT JUDGE




                                                 -2-
